Stover, J.:
We think^the evidence justified the granting of the injunction order by the court in the exercise of its discretion. The order of reference was proper in order to inform the court as to the facts, and the evidence taken upon the reference warranted the. finding that the defendants and others connected with them had, with knowledge of the injunction, willfully violated its provisions^ .
Two of the appellants were not parties to the action and were not served with the injunction, and it is contended that as to these persons the court was without power to punish for contempt.
It has been frequently adjudicated that at common law all courts of record have inherent power to punish contempts. This power is recognized .to be inherent in the court by reason of its necessity for the enforcement of the powers of the court, the maintenance of its authority and the conduct of its proceedings. While power to punish contempts may be conferred by statute and statutes may, within certain limits, declare acts to be such as may be punishable as contempts, yet the courts may exercise that power beyond and above the statute and may assert their constitutional powers by treating as contempts acts which may invade and defy their authority or destroy the power and force of their decrees. Courts of record cannot be hampered or restrained in the enforcement of this inherent power.
As stated in United States v. Hudson (7 Cranch, 32) : “ To fine for contempt, imprison for contumacy, enforce the observance of order etc., are powers which cannot be dispensed with in a court, because they are necessary to the exercise of all others, and so far our courts no doubt possess powers not immediately derived from statute.”
*425The same doctrine was recognized in People v. Sturtevant (9 N. Y. 263) and a line of decisions, among them that of Daly v. Amberg (126 N. Y. 490).
This power is perhaps more frequently .exercised by courts of equity than courts of common law, growing out of the necessity of a prompt enforcement of their decrees, that they may not be rendered ineffectual, either by non-compliance or active interference.
It will be observed that the contempt which is punishable as a. criminal contempt, both as defined by statute (Code Civ. Proc. § 8) and as recognized by the adjudications, so far as it may apply to the case under discussion, is the violation of the injunction, with knowledge of its provisions; and this involves a willful violation of the order. The gravity of the offense is characterized, not by the manner in which the knowledge is acquired, but its essence is the violation of the order with knowledge, however that knowledge may have been obtained. If it may appear that a person has the knowledge and, with that knowledge, violates the provisions of the order, he may well be adjudicated in contempt. There is no good reason, either in law or sound intelligence, why any distinction should be made between knowledge of the provisions of an injunction by an actual service, and knowledge from some other source of information.
Some stress was laid, in the argument, upon the injustice of punishment for the violation of an order, the contents of which the individual was not familiar with; but there is no more good reason why actual service of the order should be made, in order to lay the foundation for a contempt proceeding, than to require the service of a statute making an act a crime, as preliminary to punishment of a person violating it. The offense is one per se, .not made so because the order was served, but the act itself is in willful contempt and violation of the decree or order of the court. The service of the order and regularity of procedure are quite independent of the act itself, and so, when called upon to determine whether a person is guilty of contempt, it is for the court to determine whether he has willfully, that is, with full knowledge of the circumstances, committed an act which, so far as it invades the authority of the court, constitutes a contempt. The service of the order is evidence of his knowledge, but it is not the only method of proof.
*426As was stated in People v. Sturtevant (supra) : “ In administering the law in respect to the violation of injunctions, the court of chancery never lost sight of the principle that it was the disobedience to the order of the court which constituted the contempt, and, therefore, although it required of the party availing himself of its order, a substantial compliance with, the rules of practice upon the subject, it would not usually allow the effect of its orders to be wholly lost, when the party sought to be bound by the order had actual knowledge, or notice of its existence, although there might have occurred some slip- in the formal method of bringing it home to him.” (Citing Hull v. Thomas, 3 Edw. Ch. 236; People v. Brower, 4 Paige, 405 ; M’Neil v. Garratt, 1 Cr. & P. 98.)
It is true that, in many of the cases in which this doctrine has been cited with approval, the parties affected were parties to the action, but in other cases they were not parties to the record, but were acting either as agents, employees, or in some common purpose with the parties to the action.
It follows that such persons as participated in the illegal acts which were under consideration in, this action, with knowledge that those acts were prohibited by the injunction order, might well be adjudged in contempt, and we think the record discloses ample evidence to warrant the finding of the court that these men were acting under the direction of the parties to the action, or some of them, and with full knowledge of the provisions of the injunction order. They aré protected neither by the spirit nor the form of the law, and the Special Term, having held that the lawless acts were committed with full knowledge, and in willful disobedience of the order of the court, such finding ought not to be interfered with by us.
All concurred, except Hisoóoe, J., who dissented from the order punishing the defendant Benz upon the ground that the evidence does not satisfactorily establish that he was guilty of contempt.
Order affirmed, with ten dollars costs and disbursements upon each appeal.